NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4161-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BRITTANY N. BYER,

     Defendant-Appellant.
________________________

                    Argued August 27, 2019 – Decided September 4, 2019

                    Before Judges Gilson and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Cumberland County, Indictment No. 16-08-
                    0658.

                    Evan M. Levow argued the cause for appellant (Levow
                    DWI Law, PC, attorneys; Evan M. Levow, of counsel
                    and on the brief; Sandra Leigh Battista, on the brief).

                    Andre R. Araujo, Assistant Prosecutor, argued the
                    cause for respondent (Jennifer Webb-McRae,
                    Cumberland County Prosecutor, attorney; Andre R.
                    Araujo, of counsel and on the brief).

PER CURIAM
      Defendant Brittany Byer appeals from a March 27, 2017 decision denying

her motion to suppress her statements to police, as well as urine and blood draw

evidence, following a fatal car crash. We affirm for the reasons expressed in the

thorough and well-written opinion of Judge Cristen P. D'Arrigo.

      We summarize the facts from testimony adduced during a two-day hearing

conducted by the judge. They are set forth in detail in his twenty-two page

decision.

      In December 2015, defendant was involved in a serious auto accident.

Defendant was conscious and transported to the hospital because she had pain

in her foot. The driver of the other vehicle was unconscious, suffered grave

injuries, and later died.

      Officers Frederick DeMary and Anne Marie McCormick were assigned to

investigate. According to her testimony, McCormick responded to the hospital

where defendant was taken to obtain blood and urine samples.             Neither

McCormick nor defendant were aware the other driver would expire.

McCormick encountered defendant lying in a hospital bed, alert and

unrestrained.




                                                                         A-4161-17T4
                                       2
       Defendant orally acknowledged and then signed a card confirming

McCormick had recited her Miranda1 rights. Defendant also signed a consent

form for a blood and urine draw, which McCormick had also read to her.

McCormick testified that defendant was unable to urinate, and, rather than wait,

defendant requested a catheter in order to provide a sample. After obtaining the

samples, McCormick then left the hospital, again leaving defendant unrestrained

and free to depart the hospital. McCormick informed DeMary defendant had

signed the Miranda card and the consent form for the samples.

       While on route to the hospital to interview defendant, DeMary learned the

other driver had died. DeMary recorded the interview with defendant less than

two hours after she had been Mirandized. Defendant claimed her vehicle had

slipped on black ice, causing the accident. According to the judge's decision,

"DeMary stated that she had slow and slurred speech and made comments

unrelated to the accident. When asked whether she had consumed any alcohol,

she became upset and hostile." Defendant was permitted to return home and

was not arrested or charged until the toxicology reports were returned.

       Defendant also testified at the hearing.     Judge D'Arrigo found her

testimony "less than credible," noting she had "selective memory of the events"


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-4161-17T4
                                       3
and "was particularly evasive on the issue of the urine draw." Specifically,

"[s]he recalled events before and after the consents were signed and samples

were collected, yet does not recall being administered her rights, waiving her

rights, or even giving samples."

      Citing the relevant case law, Judge D'Arrigo found defendant had not been

in custody while she was in the hospital and was free to leave. More importantly,

the judge noted "even if [d]efendant was in custody at the hospital[,] [d]efendant

was read her Miranda rights and knowingly and voluntarily waived those rights."

The judge concluded the signature on the Miranda form belonged to defendant,

and defendant never

            indicate[d] that she did not understand what . . .
            McCormick was saying with respect to her Miranda
            rights[, and] gave no indication that she wished to
            remain silent or speak with an attorney. . . . She was
            able to relay details of the accident providing further
            evidence of her ability to voluntarily and knowingly
            waive her rights.

      The judge explained the circumstances did not warrant that defendant be

re-Mirandized by DeMary because "there were no intervening events that would

dilute the effectiveness of the waiver."    Indeed, defendant had not left the

hospital between McCormick and DeMary's arrival and, at best, there was only




                                                                          A-4161-17T4
                                        4
a ninety-minute interval between the issuance of the Miranda warning and the

recorded interview.

      The judge also found defendant had consented to the blood and urine

draw. He concluded "[s]he understood what was happening and the nature of

the officer's request." This appeal followed.

            POINT I – BECAUSE A WARRANT WAS NOT
            OBTAINED TO COLLECT BLOOD AND URINE
            SAMPLES FROM APPELLANT, THE TEST
            RESULTS SHOULD HAVE BEEN SUPPRESSED.

            POINT II – APPELLANT DID NOT GIVE KNOWING
            AND VOLUNTARY CONSENT TO PROVIDE
            BLOOD AND URINE SAMPLES, THEREFORE, ALL
            RESULTS SHOULD HAVE BEEN SUPPRESSED.

            POINT III – APPELLANT'S STATEMENTS TO
            POLICE SHOULD HAVE BEEN SUPPRESSED
            BECAUSE APPELLANT DID NOT KNOWINGLY
            AND VOLUNTARILY WAIVE HER MIRANDA
            RIGHTS.

                                       I.

      "[A]n appellate court reviewing a motion to suppress must uphold the

factual findings underlying the trial court's decision so long as those findings

are supported by sufficient credible evidence in the record." State v. Rockford,

213 N.J. 424, 440 (2013) (alteration in original) (quoting State v. Robinson, 200
N.J. 1, 15 (2009)). "Those findings warrant particular deference when they are


                                                                         A-4161-17T4
                                       5
'substantially influenced by [the trial judge's] opportunity to hear and see the

witnesses and to have the 'feel' of the case, which a reviewing court cannot

enjoy.'" Ibid. (alteration in original) (quoting Robinson, 200 N.J. at 15). "Thus,

appellate courts should reverse only when the trial court's determination is 'so

clearly mistaken that the interests of justice demand intervention and

correction.'" State v. Gamble, 218 N.J. 412, 425 (2014) (quoting State v. Elders,

192 N.J. 224, 244 (2007)). "A trial court's interpretation of the law, however,

and the consequences that flow from established facts are not entitled to any

special deference." Ibid. (citing State v. Gandhi, 201 N.J. 161, 176 (2010)).

"Therefore, a trial court's legal conclusions are reviewed de novo." Ibid.

      In light of our standard of review, we conclude defendant's arguments on

appeal are without sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(2). Our review of the record demonstrates no basis to second-guess

Judge D'Arrigo's detailed findings of facts and conclusions of law that defendant

was not in police custody, had been properly Mirandized and waived those

rights, and voluntarily consented to the blood and urine draw.

      Affirmed.




                                                                          A-4161-17T4
                                        6